Title: From Thomas Jefferson to Robert Smith, 23 May 1805
From: Jefferson, Thomas
To: Smith, Robert


                  
                     Dear Sir 
                     
                     Washington May 23. 05
                  
                  I have spoken with Genl. Dearborne on the subject of the Marines at N. Orleans, and he sais there is nothing in his department opposed to their discharge. it occurred however in conversation that as some of the gun-boats building on the Ohio are destined for N. Orleans, and two of them at least for immediate service, you might think it better to retain these marines to man them, as better subjects, and saving the expence of bringing them back & raising & sending others. instead therefore of sending the letter to Capt. Carsnick, I return it to you to forward it, or not as you shall think best. the moment we can have a gun-boat at N. Orleans we must order her to visit the bay of St. Bernard & Mattagordo. Accept affectionate & respectful salutations
                  
                     Th: Jefferson 
                     
                  
               